Hardin, P. J.,
(concurring.) I think the order should be reversed.- Inasmuch as all the record evidence was not before the special term which the debtor has in regard to the discharge, and he did not have an opportunity to meet and explain or contradict the affidavits read by the plaintiffs, it is reasonable that upon a reference the facts should be ascertained before final action is had upon the motion. I agree with - Justice Williams in ordering a reference to take proofs, and when they are taken by the referee, and he has expressed his opinion thereon, the motion should be further heard by the special term, when it can be determined whether the motion should prevail. I suggest a reversal of the order, without costs to either party of the appeal, and a reference to take proofs and report with his opinion to a special term, when the motion should be heard upon eight days’ notice.